Vacated by Supreme Court, January 21, 2009




                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 06-4109
LINWOOD CHARLES MATHIAS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
   for the Eastern District of North Carolina, at Elizabeth City.
                Terrence W. Boyle, District Judge.
                          (CR-04-41-BO)

                      Argued: January 31, 2007

                      Decided: April 13, 2007

 Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Niemeyer and Judge Shedd joined.


                            COUNSEL

ARGUED: Rudolph Alexander Ashton, III, MCCOTTER, ASHTON
& SMITH, P.A., New Bern, North Carolina, for Appellant. John Stu-
art Bruce, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee. ON BRIEF: George E. B.
Holding, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Christine Witcover Dean, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. MATHIAS
                              OPINION

WILKINSON, Circuit Judge:

   This case presents the question of whether escape qualifies as a "vi-
olent felony" under the Armed Career Criminal Act ("ACCA") when
the escape did not involve force or violence. In connection with the
armed robbery of National Cash Advance, a payday lending service,
Linwood Mathias was indicted as a felon in possession of firearms in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (2000 & Supp. 2004).
He pled guilty. During sentencing, the district court held that Mathias’
three prior convictions — two for burglary and one for felony escape
— were "violent felon[ies]" under the ACCA. The court thus desig-
nated Mathias an armed career criminal and sentenced him to the stat-
utory minimum: fifteen years imprisonment.

   Mathias appeals this sentence. He contends that he should not have
been classified as an armed career criminal because the circumstances
of his case involved nothing more than a walkaway from a work
release program and because his escape conviction was under a Vir-
ginia law titled "Escape without force or violence." We disagree.
Because every escape "involves conduct that presents a serious poten-
tial risk of physical injury to another," see 18 U.S.C. § 924(e)(1)
(B)(ii) (2000), Mathias’ escape conviction is a "violent felony" under
the ACCA. We therefore affirm Mathias’ sentence.

                                   I.

  Linwood Mathias and codefendants Antonio Cooper and Terry
Deberry executed an armed robbery of National Cash Advance, a
payday lender in Elizabeth City, North Carolina.1 On August 23,
    1
   Codefendant Cooper pled guilty to possession of a firearm by a con-
victed felon and aiding and abetting the same conduct. He was sentenced
to 120 months’ imprisonment. Cooper appealed. This court affirmed,
finding Cooper’s sentence to be reasonable. United States v. Cooper,
2006 WL 3827561, at *1 (4th Cir. Dec. 28, 2006). Codefendant Deberry
also pled guilty to possession of a firearm by a convicted felon and aid-
ing and abetting; he was sentenced to 120 months’ imprisonment. On
appeal, this court affirmed Deberry’s conviction and sentence. United
States v. Deberry, 173 Fed. Appx. 306, 307 (4th Cir. Apr. 4, 2006).
                      UNITED STATES v. MATHIAS                         3
2004, defendants met at Cooper’s residence. Deberry then drove
Mathias and Cooper to National Cash Advance in the 1994 Ford
Explorer he had stolen for the occasion.

   Mathias and Cooper, both armed, entered the lending business.
National Cash Advance manager Joann Godfrey was in the store
along with her eighteen-year-old daughter and three-year-old son.
Cooper demanded money and Mathias and Cooper brandished loaded
firearms — Mathias a Glock 9 millimeter semi-automatic pistol and
Cooper a Colt Cobra .38 Special caliber revolver. Cooper took $300
from the money drawer and Mathias escorted Godfrey and her chil-
dren to a back room. Godfrey was told to remain in the back room
for at least fifteen minutes and Mathias and Cooper joined Deberry
in the get-away vehicle.

   Law enforcement officers, having been alerted by a National Cash
Advance customer, attempted to stop the Ford Explorer minutes after
it left the lender’s parking lot. Deberry refused to pull over. He
instead exited the still-moving vehicle and fled on foot. Cooper began
driving with Mathias in the vehicle. He led the officers on an eleven
mile high-speed chase that ended when Cooper crashed the Ford
Explorer into the back of a police car. The Glock 9 millimeter semi-
automatic pistol and Colt Cobra .38 Special caliber revolver were
found near the passenger seat of the stolen Explorer.

  At the time of the armed robbery, Mathias was a convicted felon.
On November 10, 2004, he was indicted as a felon-in-possession and
of aiding and abetting the same conduct in violation of 18 U.S.C.
§§ 922(g)(1), 924, and 2. Mathias pled guilty to the felon-in-
possession and aiding and abetting charges on July 12, 2005.

   The Presentence Investigation Report catalogued Mathias’ exten-
sive criminal history. Most pertinently, the PSR identified three prior
"violent felony" convictions: two for burglary and one for felony
escape. With respect to the felony escape conviction, the PSR noted
that Defendant Mathias had walked away from a work release pro-
gram in violation of Virginia Code § 18.2-479(B). Mathias objected
to the violent felony classification of his prior Virginia escape convic-
tion and argued that the conviction was a nonviolent one under Vir-
ginia law. The district court disagreed. The court held that Mathias’
4                     UNITED STATES v. MATHIAS
escape conviction was a violent felony for purposes of the ACCA
regardless of its classification under state law. The court then adopted
without modification the PSR, designated Mathias an armed career
criminal, and imposed the mandatory minimum sentence of fifteen
years imprisonment required by the ACCA.

    Mathias now appeals.

                                  II.

   The Armed Career Criminal Act imposes heightened sentences on
individuals who by repeated conduct have demonstrated an unwilling-
ness to abide by basic social norms as expressed in state and federal
criminal codes. Under the statute, any person who violates the felon-
in-possession statute, 18 U.S.C. § 922(g), and has three previous "vio-
lent felony" convictions must be designated an armed career criminal.
18 U.S.C. § 924(e)(1). This designation carries a mandatory sentence
of not less than fifteen years. Id. The ACCA, 18 U.S.C. § 924(e)
(2)(B), defines the term "violent felony" as any crime punishable by
imprisonment for more than one year that (1) "has as an element the
use, attempted use, or threatened use of physical force against the per-
son of another," or (2) "is burglary, arson, or extortion, involves use
of explosives, or otherwise involves conduct that presents a serious
potential risk of physical injury to another."

   Mathias concedes that his two prior burglary convictions are "vio-
lent felon[ies]" under the Armed Career Criminal Act and qualifying
predicate offenses for an armed career criminal designation. He con-
tends, however, that his felony escape conviction does not constitute
a "violent felony," and that the district court’s imposition of the
ACCA’s statutory minimum fifteen-year sentence was unlawful. We
review de novo the district court’s conclusion that Mathias’ escape
conviction qualifies as a "violent felony." United States v. Green, 436
F.3d 449, 456 (4th Cir. 2006).

                                  A.

  Mathias first argues that his escape conviction does not constitute
a "violent felony" under the ACCA because the particular circum-
                      UNITED STATES v. MATHIAS                        5
stances of his escape — he walked away from a work release program
— presented no risk of serious injury. He urges us to "loo[k] beyond
the definition of the charging document and statute" and parse the
underlying factual basis of his conviction.

   This argument ignores settled law: in this circuit, as in others, the
question of whether an escape is a "violent felony" is a categorical
one. See, e.g., United States v. Wardrick, 350 F.3d 446, 454 (4th Cir.
2003); United States v. Hairston, 71 F.3d 115, 117 (4th Cir. 1995);
see also Taylor v. United States, 495 U.S. 575, 602 (1990). Under the
categorical approach, we consider the nature of the offense as defined
by statute, not the conduct and circumstances underlying a specific
conviction. Wardrick, 350 F.3d at 454; Hairston, 71 F.3d at 117; see
also Taylor, 495 U.S. at 602.

   The question, therefore, is whether escape as codified in Virginia
Code § 18.2-479(B) is a "violent felony." See United States v. Kirk-
sey, 138 F.3d 120, 124 (4th Cir. 1998); Hairston, 71 F.3d at 117.
Because escape under this provision does not itself involve "the use,
attempted use, or threatened use of physical force" as required by 18
U.S.C. § 924(e)(2)(B)(i), the issue is whether Virginia Code § 18.2-
479(B) "otherwise involves conduct that presents a serious potential
risk of physical injury to another." See 18 U.S.C. § 924(e)(2)(B)(ii).
The Virginia escape statute, Va. Code Ann. § 18.2-479(B) (West
Supp. 2006), provides:

    Any person, lawfully confined in jail or lawfully in the cus-
    tody of any court, officer of the court, or of any law-
    enforcement officer on a charge or conviction of a felony,
    who escapes, other than by force or violence or by setting
    fire to the jail, is guilty of a Class 6 felony.

   The plain text of the Virginia statute punishes those who unlaw-
fully and feloniously escape from confinement. We are, therefore,
hard pressed to find that such an escape does not "involv[e] conduct
that presents a serious potential risk of physical injury to another."
See 18 U.S.C. § 924(e)(1)(B)(ii).

  This court decided as much in United States v. Hairston, 71 F.3d
115 (4th Cir. 1995), when we held that felony escape from custody
6                       UNITED STATES v. MATHIAS
in North Carolina, see N.C. Gen. Stat. § 148-45(b)(1) (1987), consti-
tutes a crime of violence under the ACCA. In that case, defendant
jumped over a fence in a minimum security prison. He argued that
felony escape from custody in North Carolina did not present a seri-
ous potential risk of physical injury because, in North Carolina, most
felony escapes were undertaken by stealth. Hairston, 71 F.3d at 118.
This court disagreed. We explained that any escape, even an escape
by stealth, "inherently presents the serious potential risk of physical
injury to another," and concluded that an escape offense, however
effected, is a "violent felony" under the categorical approach of 18
U.S.C. § 924(e)(1)(B)(ii). Id.; see also Wardrick, 350 F.3d at 455.

   The same result obtains here. Defendant Mathias unlawfully and
feloniously broke the bonds of custody when he walked away from
the work release program. In this, he violated Virginia Code § 18.2-
479(B), and committed a "violent felony" under the categorical
approach, this court’s decision in Hairston, and the second prong of
18 U.S.C. § 924(e)(1)(B).

   Our conclusion finds support in the decisions of our sister circuits.
Every court of appeals to consider the question has concluded that fel-
ony escape convictions categorically constitute violent felonies within
the ambit of § 924(e). See, e.g., United States v. Jackson, 301 F.3d 59,
63 (2d Cir. 2002) (holding that a "walkaway" escape is a violent fel-
ony under 18 U.S.C. § 924(e)(2)(B)(ii)); United States v. Abernathy,
277 F.3d 1048, 1051 (8th Cir. 2002) (same); United States v. Spring-
field, 196 F.3d 1180, 1185 (10th Cir. 1999) (same); United States v.
Franklin, 302 F.3d 722, 724-25 (7th Cir. 2002) (holding that escape
is a "violent felony" under 18 U.S.C. § 924(e)(2)(B)(ii) because it
presents a "serious potential risk of physical injury"); United States
v. Houston, 187 F.3d 593, 594-95 (6th Cir. 1999) (same).2
    2
   In addition, the vast majority of our sister circuits (and this court)
have concluded that, because escape "involves conduct that presents a
serious potential risk of physical injury to another," it is a "crime of vio-
lence" as defined by the career offender sentencing guideline, USSG
§ 4B1.2(a). Compare USSG § 4B1.2(a) to 18 U.S.C. § 924(e)(2)(B)(ii).
See United States v. Winn, 364 F.3d 7, 12 (1st Cir. 2004) (failure to
return to a halfway house is a crime of violence under USSG § 4B1.2);
United States v. Bryant, 310 F.3d 550, 554 (7th Cir. 2002) (same);
                       UNITED STATES v. MATHIAS                         7
                                   B.

   Mathias nonetheless contends that Hairston does not apply to this
case and that his escape conviction cannot be a "violent felony"
because Virginia Code § 18.2-479(B) defines escape as a "nonvio-
lent" offense. He directs us to the Virginia statute’s title, "Escape
without force or violence or setting fire to jail," and argues that,
unlike the North Carolina statute at issue in Hairston, Virginia Code
§ 18.2-479(B) "applies only to those who escape ‘other than by force
or violence.’" There are two problems with this approach.

   First, the fact that Mathias’ conviction is labeled "nonviolent" by
state law is beside the point. The point is simply that Congress, in
enacting the ACCA, spoke in terms of risk, not result. Under the
Armed Career Criminal Act, "it is not necessary that the defendant’s
specific conduct actually resulted in physical injury to another."
United States v. Moudy, 132 F.3d 618, 620 (10th Cir. 1998). To the
contrary, we examine only whether the nature of the offense presents
"a serious potential risk of physical injury to another." Id. (quoting 18
U.S.C. § 924(e)(1)(B)(ii)); Franklin, 302 F.3d at 724.

   There can be no doubt that a serious potential risk of physical
injury is part and parcel of Mathias’ escape conviction. See 18 U.S.C.
§ 924(e)(1)(B)(ii). For escape is a volatile enterprise. At the outset,
there is always a chance that an escape attempt will be interrupted —
by a prison guard, work supervisor, or citizen bystander. Hairston, 71
F.3d at 118. Such an encounter leads to an "immediate and substantial

United States v. Turner, 285 F.3d 909, 915-16 (10th Cir. 2002) (same);
United States v. Luster, 305 F.3d 199, 202 (3d Cir. 2002) (walkaway
escape is a crime of violence under USSG § 4B1.2); United States v.
Gay, 251 F.3d 950, 954-55 (11th Cir. 2001) (per curiam) (same); United
States v. Nation, 243 F.3d 467, 472 (8th Cir. 2001) (same); United States
v. Ruiz, 180 F.3d 675, 676-77 (5th Cir. 1999) (same); United States v.
Harris, 165 F.3d 1062, 1068 (6th Cir. 1999) (escape, by its nature, quali-
fies as a crime of violence under USSG § 4B1.2); United States v. Dick-
erson, 77 F.3d 774, 777 (4th Cir. 1996) (same). But see United States v.
Piccolo, 441 F.3d 1084, 1089-90 (9th Cir. 2006) (walkaway escape is not
a crime of violence under USSG § 4B1.2).
8                     UNITED STATES v. MATHIAS
risk that the situation will escalate to one involving physical force."
Id. (quoting United States v. Aragon, 983 F.2d 1306, 1313 (4th Cir.
1993)). Even a walkaway escape is "a powder keg, which may or may
not explode into violence and result in physical injury to someone at
any given time, but which always has the serious potential to do so."
United States v. Gosling, 39 F.3d 1140, 1142 (10th Cir. 1994). And,
as this court has noted, the events surrounding an escape are "super-
charged with the potential that, in being played out, physical force
will be exerted against some person or some property." Aragon, 983
F.2d at 1313.

   Even if the escape itself could somehow sidestep any potential risk
of injury, the circumstances of recapture necessarily encompass just
such a risk. Individuals who find custody intolerable to the point of
escape are unlikely to calmly succumb to recapture efforts. Indeed,
the very fact of "escape invites pursuit; and the pursuit, confronta-
tion." Jackson, 301 F.3d at 63. As a result, the risk of violence that
begins upon escape is an ongoing one, see United States v. Luster,
305 F.3d 199, 202 (3d Cir. 2002); United States v. Bailey, 444 U.S.
394, 413 (1980), and hair-raising recovery efforts by law enforcement
officers far from unusual, see, e.g., Tison v. Arizona, 481 U.S. 137,
144-45 (1987) (noting use of lethal force, abduction, and murder to
evade recapture); Garza v. Henderson, 779 F.2d 390, 397 (7th Cir.
1985) (noting gun battle prior to defendant’s recapture).

   Here, the Virginia Code defines a § 18.2-479(B) violation as
escape "other than by force or violence . . . ." Even putting aside the
fact that a risk of physical harm exists with every escape, the Virginia
provision speaks only to what occurred at the time of flight — not to
the additional risk presented at the time of recapture. Upon escape, a
prisoner becomes a fugitive from justice and the risk of physical
injury continues so long as the escapee remains at large. In sum,
"[e]ven the most peaceful escape cannot eliminate the potential for
violent conflict when the authorities attempt to recapture the
escapee." United States v. Nation, 243 F.3d 467, 472 (8th Cir. 2001).
Since every escape, however executed, "involves conduct that pre-
sents a serious potential risk of physical injury to another," see 18
U.S.C. § 924(e)(1)(B)(ii) (emphasis added), "[i]t is irrelevant . . .
whether defendant was convicted under a state statute that defines
escape as a nonviolent offense," Springfield, 196 F.3d at 1185.
                      UNITED STATES v. MATHIAS                       9
   Second, the fact that "violence" is not an element of Virginia Code
§ 18.2-479(B) is hardly dispositive. A statute need not proscribe
"force" or "violence" in so many words for a conviction under its pro-
visions to be deemed a violent one. And while Mathias is correct that
the first clause of § 924(e)(2)(B) defines as violent felonies those
which have "as an element the use, attempted use, or threatened use
of physical force against the person of another," he altogether ignores
the second clause of § 924(e)(2)(B). That provision makes no mention
of "force" or "violence" — much less suggest that "force" or vio-
lence" is a required element. Rather, as we have noted above, the
appropriate inquiry is risk: under § 924(e)(2)(B)(ii), violent felonies
include those which "otherwise involv[e] conduct that presents a seri-
ous potential risk of physical injury to another."

   To adopt Mathias’ approach and conclude that the second clause
of § 924(e) only reaches conduct that is itself violent (and thus cov-
ered by the first clause of § 924(e)), would render the "otherwise"
clause of § 924(e) superfluous. But it is "a classic canon of statutory
construction that courts must ‘give effect to every provision and word
in a statute and avoid any interpretation that may render statutory
terms meaningless or superfluous.’" Discover Bank v. Vaden, 396
F.3d 366, 369 (4th Cir. 2005) (quoting United States v. Ryan-Webster,
353 F.3d 353, 366 (4th Cir. 2003)); see also Duncan v. Walker, 533
U.S. 167, 174 (2001) (same).

                                 III.

  For the foregoing reasons, we conclude that Mathias’ felony escape
conviction under Virginia Code § 18.2-479(B) is a "violent felony" as
defined by the ACCA. Mathias’ sentence is affirmed.

                                                          AFFIRMED